Atkinson, J.
A judge of the superior court is without power, prior to the appearance term of an equitable case, to render a decision therein sustaining or overruling a general demurrer to the petition. Williamson v. Anderson Cotton Co., 146 Ga. 503 (91 S. E. 553); Crovatt v. Baker, 130 Ga. 507 (2), 511 (61 S. E. 127); note to Park’s Code, § 4850. “ Parties to proceedings for equitable relief may, by consent, dispose of all equity causes at the first, term, if service has been properly perfected” (Civil Code,'§ 5421), but there is no provision of law authorizing a judge upon consent of the parties to render judgment upon a general demurrer prior to the first term; and where the parties seek to have this done, and the court enters judgment on the demurrer at such time, the judgment will be reversed. Pope v. Jones, 79 Ga. 487 (2), 488 (4 S. E. 860).

Judgment reversed.


All ike Justices concur.